The opinion of the court was delivered by
Rowell, J.
There was no error in admitting plaintiff’s testimony that Morgan offered him a job, of which he told defendant, and that defendant told him he would do as well by him as Morgan, although it did not appear that Morgan offered to pay plaintiff wages, nor what his offer was. The testimony was proper in kind, but did not go far enough to avail plaintiff anything.
Considering the character of the paper of December 12, 1883, it was not error to exclude the testimony offered to show that plaintiff made no effort to get another place before signing it. By its presentation to him, plaintiff was given the choice of an opportunity to pay his way by his work for a while, or of leaving the defendant’s employment entirely. The paper bound him to no term of service, but left him as free to seek and to accept employment elsewhere after he signed it as he was before, and so the fact of his signing it was entirely indifferent in that regard, and therefore no unfavorable inference could properly have been drawn against him if it had .appeared that he made no effort to get another place before he signed it.
Bridge’s testimony was properly admitted. Having been *412employed in and about livery stables, lie was acquainted with that kind of work, and having seen considerable of plaintiff at work in defendant’s stable, he had a general knowledge of the character, extent, and quality of his work, and therefore, in testifying to its value, he was giving an opinion or estimate based upon facts observed and testified to by him. Opinions as to the value of services, professional or otherwise, run along the same line as opinions as to the value of property, which are always admissible under proper conditions. So, the opinions of witnesses acquainted with the business and running of a certain railroad were held admissible to show the value of the use of the road for a particular period. Sturgis v. Knapp, 33 Vt. 486.
If defendant really was denied the right of showing that plaintiff’s witness, Carlin, was hostile to him, it was error. But the exceptions state that the court below “did not and does not understand” that he was denied that right. We regard this statement as equivalent to an assertion that the right was not denied. The case, on this point, then comes to this, that defendant was not permitted to go into the details of that hostility, which was not error. State v. Glynn, 51 Vt. 577.
When one claims to have a just demand against a responsible party long overdue, with payment unasked, it is competent to show that during the time in question the claimant was in such stress of pecuniary circumstances that he could ill afford to forego payment of his demand, if he had one, as evidence tending to show that he had none. But in order to give this kind of evidence force it is not enough simply to show that the claimant was poor; it must appear that he needed money to use; for from this arises the inference against him, as he may be poor and yet have no occasion to use money, and such was the case with the plaintiff. He was a single man, with all his current needs and wants supplied, with no occasion to use more money than he received from the defendant from time to time; and *413so no inference could be drawn against him for not asking the defendant for payment, and the rule contended for does not apply.
There was no error in that part of the charge detailed. The court was there speaking of the case as the plaintiff claimed it, and from that standpoint it is undoubtedly correct. We must assume, as nothing to the cozztrary appears, that the case was also properly put to the jury as the defezidant claimed it. Hence, we have no occasion to inquire whether what the court said about an implied promise was correct, from defendant’s standpoint. .
Judgment affirmed.